Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION
This action is in response to the RCE filing on 1-19-2021. Claims 1-10, 12-13 and 17 are pending and have been considered below.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John Leblanc on 3-17-2021.

Please amend claims 1-10, 12-13, 17 and 21 as follows: 

1.	(Currently Amended) A method of providing a user interface (UI) by an electronic device, the method comprising:
displaying a first control UI;
receiving a first drag input via the displayed first control UI; 
in case that the first drag input corresponds to a downward drag input, initiating to display a cursor, from an uppermost side of a touch screen of the electronic device; 
in case that the first drag input corresponds to an upward drag input, initiating to display the cursor
in response to an input on the displayed first control UI, displaying a management UI on the touch screen, wherein the management UI has at least one of a UI menu for moving a location of the first control UI on the touch screen or a UI menu for concurrently displaying a second control UI with the displayed first control UI;
in response to an input on the UI menu, displaying the second control UI concurrently with the first control UI
in case that a first input for selecting the first control UI is received, displaying a first indicator of a first area and selecting one of a first plurality of items disposed on the first area; 
in case that a second input for selecting the second control UI is received, displaying a second indicator of a second area which is different from the first area and selecting one of a second plurality of items disposed on the second area; and
in case that a third input for selecting the second control UI is received, displaying the second indicator of the second area and selecting another one of the second plurality of items disposed on the second area,
wherein a selection order of the items is based on a preset order determined based on at least one of locations of the items displayed and use frequency of the items,
wherein the location of the first control UI is different from a location of the first area, and
wherein a location of the second control UI is different from a location of the second area.

2.	(Currently Amended) The method of claim 1, further comprising:
receiving a cursor movement input; and
moving the cursor 
wherein the receiving of the cursor movement input comprises receiving a second drag input, and 
wherein the moving of the cursor 

3.	(Currently Amended) The method of claim 1, further comprising:
receiving a selection input; and
selecting an item at a location corresponding to the cursor 
wherein the selection input includes a release input and a touch input received within a preset time after the release input.

4.	(Currently Amended) The method of claim 1, further comprising deleting the displayed first control UI if a corresponding input is not received by the displayed first control UI within a preset time.

5.	(Currently Amended) The method of claim 1, 
wherein the displaying of the first control UI comprises displaying the first control UI to overlap an item, 
wherein the method further comprises, if a touch input is received by the first control UI, selecting the item, which overlaps the first control UI, in response to the touch input, and
wherein the displaying of the first control UI comprises displaying the first control UI to have transparency.

6.	(Currently Amended) An electronic device for providing a user interface (UI), the electronic device comprising:
a touch screen configured to display and to receive a touch input; and
at least one processor configured to:
display a first control UI on the touch screen, 
receive a first drag input corresponding to the displayed first control UI through the touch screen, 
in case that the first drag input corresponds to a downward drag input, initiate to display a cursor 
in case that the first drag input corresponds to an upward drag input, initiate to display the cursor 
in response to an input on the displayed first control UI, display a management UI on the touch screen, wherein the management UI has at least one of a UI menu for moving a location of the first control UI on the touch screen or a UI menu for concurrently displaying a second control UI with the displayed first control UI,
in response to an input on the UI menu, display the second control UI concurrently with the first control UI,
in case that a first input for selecting the first control UI is received, display a first indicator of a first area and selecting one of a first plurality of items disposed on the first area, 
in case that a second input for selecting the second control UI is received, display a second indicator of a second area which is different from the first area and selecting one of a second plurality of items disposed on the second area, and 
in case that a third input for selecting the second control UI is received, displaying the second indicator of the second area and selecting another one of the second plurality of items disposed on the second area,
wherein a selection order of the items is based on a preset order determined based on at least one of locations of the items displayed and use frequency of the items,
wherein the location of the first control UI is different from a location of the first area, and
wherein a location of the second control UI is different from a location of the second area.

7.	(Currently Amended) The electronic device of claim 6, wherein the at least one processor is further configured to:
receive a cursor movement input through the touch screen, and 
move the cursor 

8.	(Currently Amended) The electronic device of claim 6, wherein the at least one processor is further configured to:
receive a second drag input, and 
move the cursor 

9.	(Currently Amended) The electronic device of claim 6, 
wherein the at least one processor is further configured to:
receive a selection input, and 
select an item at a location corresponding to the cursor 
wherein the selection input includes a release input and a touch input received within a preset time after the release input.

10.	(Currently Amended) The electronic device of claim 6, wherein, if a corresponding input is not received by the displayed first control UI within a preset time, the at least one processor is further configured to delete the displayed first control UI.


12.	(Currently Amended) The electronic device of claim 6, 
wherein the at least one processor is further configured to:
display the first control UI to overlap an item, and 
if a touch input is received by the first control UI, select the item which overlaps the first control UI, and 
wherein the at least one processor displays the first control UI to have transparency.

13.	(Currently Amended) A method of providing a user interface (UI) by an electronic device, the method comprising:
displaying a first control UI;
receiving a first input for displaying a cursor via the first control UI;
in case that the first input corresponds to a downward drag, initiating to display the cursor from an uppermost side of a touch screen of the electronic device; 
in case that the first input corresponds to an upward drag, initiating to display the cursor at a specific location of the touch screen of the electronic device;
moving the displayed cursor in response to the first input or a second input; 
in response to an input on the displayed first control UI, displaying a management UI on the touch screen, wherein the management UI has at least one of a UI menu for moving a location of the first control UI on the touch screen or a UI menu for concurrently displaying a second control UI with the first control UI;
in response to an input on the UI menu, displaying the second control UI concurrently with the first control UI;
in case that a third input for selecting the first control UI is received, displaying a first indicator of a first area and selecting one of a first plurality of items on the touch screen of the electronic device is selected; 
in case that a fourth input for selecting the second control UI is received, displaying a second indicator of a second area and selecting one of a second plurality of items different from the first plurality of items on the touch screen of the electronic device is selected; and
in case that a fifth input for selecting the second control UI is received, displaying the second indicator of the second area and selecting another one of the second plurality of items,
wherein a selection order of the items is based on a preset order determined based on at least one of locations of the items displayed and use frequency of the items,
wherein the location of the first control UI is different from a location of the first area, and
wherein a location of the second control UI is different from a location of the second area.


17.	(Currently Amended) An electronic device for providing a user interface (UI), the electronic device comprising:
a touch screen configured to display and to receive a touch input; and
at least one processor configured to:
display a first control UI,
receive a first input for displaying a cursor through the first control UI displayed on the touch screen, 
in case that the first input corresponds to a downward drag, initiate to display the cursor from an uppermost side of the touch screen, 
in case that the first input corresponds to an upward drag, initiate to display the cursor at a specific location of the touch screen of the electronic device,
move the displayed cursor in response to the first input or a second input, 
in response to an input on the first control UI, display a management UI on the touch screen, wherein the management UI has at least one of a UI menu for moving a location of the first control UI on the touch screen or a UI menu for concurrently displaying a second control UI with the first control UI,
in response to an input on the UI menu, display the second control UIconcurrently with the first control UI,
in case that a third input for selecting the first control UI is received, display a first indicator of a first area and selecting one of a first plurality of items on the touch screen of the electronic device is selected, 
in case that a fourth input for selecting the second control UI is received, display a second indicator of a second area and selecting one of a second plurality of items different from the first plurality of items on the touch screen of the electronic device is selected, and
in case that a fifth input for selecting the second control UI is received, displaying the second indicator of the second area and selecting another one of the second plurality of items,
wherein a selection order of the items is based on a preset order determined based on at least one of locations of the items displayed and use frequency of the items,
wherein the location of the first control UI is different from a location of the first area, and
wherein a location of the second control UI is different from a location of the second area.


21.	(New) The method of claim 1, 
wherein a visual characteristic of the first control UI and a visual characteristic of the first area are the same, and
wherein a visual characteristic of the second control UI and a visual characteristic of the second area are the same.















Statement of Reasons for Allowance

Claims 1-10, 12-13, 17 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior Soyannwo et al. (”Soyannwo” 9874977 B1), Baba (20130002573 A1), Bukurak et al. (“Bukurak” 20110231789 A1), Cueto (20140306897 A1), Matsuki (20140160073 A1), Pihlaja 20110148774 A1, Hotelling et al. (“Hotelling” 20060161870 A1) and Kim et al. (“Kim” 20120044164 A1) disclose a control user interface capability for manipulating items on a screen; 
However Soyannwo, Baba, Bukurak, Cueto, Matsuki, Pihlaja, Hotelling and Kim singularly or in combination, still fail to anticipate or render all of the above recited limitations including the sequence of operations utilized to present a cursor and additional control user interfaces obvious. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on the statement of Reasons for Allowance”. 


Inquires

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERROD L KEATON/Primary Examiner, Art Unit 2142                                                                                                                                                                                                        3-23-21